Citation Nr: 0631209	
Decision Date: 10/04/06    Archive Date: 10/10/06

DOCKET NO.  03-26 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a schedular rating in excess of 10 percent for 
residuals of injury to the right hand with fracture of the 
fifth metacarpal.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1964 to March 
1968.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, which confirmed a noncompensable 
evaluation for residuals of a right fifth metacarpal 
fracture.  The Board remanded this case back to the RO for 
additional development in September 2004.  

The Board notes that under the VA's rating schedule 
limitation of motion of the little finger or unfavorable 
ankylosis of that digit only results in a noncompensable 
rating.  In view of the contentions advanced in the file, the 
Board directed, as part of its remand in September 2004, that 
the RO consider the applicability of an extraschedular 
evaluation.

During remand development, the Appeals Management Center 
(AMC) Resource Center in Huntington, West Virginia, 
recharacterized the veteran's disorder as residuals of injury 
to the right hand with fracture of the fifth metacarpal and 
increased the veteran's rating from noncompensable to 10 
percent, effective the date of his current claim for an 
increased rating, or January 8, 2003.  It did not comment on 
the applicability of an extraschedular evaluation as a 
schedular basis for an increase was found.  In view of the 
increased schedular rating granted the veteran during 
development, the Board will address that matter on appeal.  
If the veteran so desires, he is still free to pursue the 
matter of an extraschedular rating before the RO.

The veteran testified at a July 2003 hearing held before a 
Decision Review Officer at the RO.  An April 2004 hearing was 
held before the undersigned Board Member in Washington, D.C.  
Transcripts of both hearings are included in the claims file.  




FINDINGS OF FACT

1.  The veteran is right handed.  

2.  The veteran has a service-connected disability of the 
right hand, currently defined as residuals of injury to the 
right hand with fracture of the fifth metacarpal.  

3.  Residuals of injury to the right hand with fracture of 
the right fifth metacarpal are not manifested by limitation 
of motion in the hand or in any joints of the fingers or 
wrist, but in a loss of about one-half of the veteran's grip 
strength in the right hand and with subjective complaints of 
pain.


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
10 percent for residuals of injury to the right hand with 
fracture of the fifth metacarpal are not met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5010, 5227 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Private medical records dated between January 1998 and 
October 2004 from West Virginia University Hospital's pain 
management clinic and the office of Dr. J.B. disclose that 
the veteran often was seen for complaints of neck pain, but 
pain in the right hand is not noted.

January 2002 medical records from the Clarksburg VAMC reflect 
the veteran's initial complaints of increasing right hand 
pain over the previous two years.  It was noted the veteran's 
grip was worse and there was no acute swelling or 
inflammation.  Fingers were deviating outward.  The veteran 
reported that he had a feeling his ring finger might get 
displaced or dislodged out of the joint and he had a pulling 
sensation in the distal palm on the palmer aspect of the 
metacarpophalangeal joint.  No history of gout or 
inflammatory arthritis was noted.  Morning stiffness lasted 
about an hour.  The veteran felt better after taking two 
drugs.  X-rays of the right hand and wrist showed a mild 
degenerative change in the radiocarpal and distal 
radial/ulnar joints.  A minor osteophyte formation from the 
head of the second metacarpal shaft was noted.

The veteran underwent a VA bones examination in February 
2003.  According to the examination report, the veteran is 
right hand dominant.  The veteran told the examiner he 
fractured his hand in service when a sliding steel door 
slammed on it.  The hand was put in a cast, and over the 
years became more painful and disabled.  When he arose in the 
morning, the veteran estimated his pain at 5/10.  He was on 
multiple pain medications for his history of ankylosing 
spondylosis.  The oxycodone and lodine were effective for his 
hand too and reduced pain there to 3/10.  This level of pain 
was described as annoying but not sharp pain.  Most painful 
was being awakened at night.  The veteran described this pain 
as an 8 to 10/10 due to spasms of the muscle in his hand.  He 
had to massage this to relieve the pain and that took several 
minutes.  Multiple activities brought on this spasm.  He 
shifted standard gears in his 1969 pick up truck, and brushed 
his teeth, with thumb and index finger.  He could work on a 
computer for only 15 minutes before a spasm began.  In part, 
that led the veteran to quit his job in 2001.  The veteran 
reported trouble opening doors, and said he could not hold 
hammers and grip wrenches.  He could not paint his house.  He 
also reported difficulty reaching behind him to clean after a 
bowel movement, and trouble sleeping as pain in the hand 
would wake him.  The veteran denied flare ups or that the 
hand became red, hot or swollen.  It was never infected or 
the subject of surgery.  

On examination, the skin color was normal and there was no 
erythema.  There was a bony prominence in gross alignment.  
There was a slight elevation of the fifth right lateral 
metacarpal.  There was slight pain on deep palpation of the 
thenar.  There was an outward rotation of the last three 
fingers.  No pain was noted on palpation over the ulnar 
styloid nor swelling over the wrist joints.  The veteran was 
able to approximate the thumb to all fingers, but unable to 
hold against resistance on the third, fourth, and fifth 
finger.  Grip strength was weak due to inability to pull in 
the last three fingers and apply pressure upon gripping.  
When fingers were splayed, he was unable to hold against 
resistance.  Dorsiflexion was to 70 degrees, and plantar 
flexion was restricted to 50 degrees.  Ulnar deviation and 
radial deviation were within normal limits.  Grip strength 
was decreased to 3/5.  Also noted was slight pain on 
palpation between the fourth and fifth metacarpal joint.  X-
rays showed an old healed fracture of the mid and proximal 
shaft of the fifth metacarpal, with minimal residual 
deformity.  There was no evidence of recent fracture or 
dislocation of the right hand.  No significant arthritic 
changes were noted on x-ray.  Diagnosis was status post 
fracture of the right hand at the fifth metacarpophalangeal 
joint and chip fracture of the thumb; mild degenerative 
changes in the radiocarpal and distal radioulnar joints; and 
a minor osteophyte formation from the head of the second 
metacarpal.  

The veteran testified at a RO hearing in July 2003 that his 
hand spasms occurred three nights a week on average and there 
was no set time when the hand did spasm.  He said problems 
associated with his right hand interfered with basically 
every problem in his life, and he rated it a 7 or 8 on a 0 to 
10 scale of inconvenience.

A June 2004 VA outpatient medical record discloses the 
veteran complained of a great deal of muscle spasm in the 
right hand.  It was noted he had an electromyogram (EMG) but 
was not told if anything significant was found other than 
sensory changes.  Decreased grip strength in apposition of 
the fifth digit to the first digit on the right as compared 
to the left was noted.  

The veteran testified at a Board hearing in April 2004 that 
he did not have a full grip with his right hand and had 
difficulty using a computer.  He also testified that VA 
doctors had failed to tell him that there was arthritis in 
his right hand.

A July 2004 VA outpatient medical record reflects the veteran 
was seen in the neurology outpatient clinic for right wrist 
and hand pain.  The veteran complained that pain in the hand 
had been getting worse day and night for the previous five 
years.  Pain was in the joints and not in the distribution of 
a nerve.  

An August 2004 VA outpatient medical record reflects the 
veteran began having right hand symptoms about 1994.  Pain 
was constant and troublesome at night, interfered with sleep.  
Numbness came and went, which the veteran described as the 
finger falling asleep.  

A September 2004 VA occupational therapy consultation record 
states the veteran complained of muscle spasms, dropping 
things, and a feeling of having a "charlie horse" sensation 
in his hand.  The veteran was warned not to overuse his right 
hand as the symptoms he felt could be aggravated.  Grip of 
the right hand was 62 pounds and grip of the left hand was 
100 pounds.  Pinch of the right hand was 19 pounds and pinch 
of the left hand was 16 pounds.  Strengthening exercises were 
contraindicated.  The veteran rated his pain at 3/10 with 
pain pills.

As a result of the Board's remand, the veteran underwent 
another VA examination in November 2004.  According to the 
examination report, about 15 years before the veteran began 
to notice that his right hand became somewhat stiff with loss 
of motion.  The veteran stated the hand became progressively 
worse ever since.  The veteran complained that his right hand 
was losing grip.  He complained of pain on the ulnar side of 
the hand with weakness in grip with the middle, ring, and 
little fingers.  His thumb and index finger worked fine, but 
he complained of a lot of pain in the wrist area on the ulnar 
side and loss of grip in the right hand.  He said he dropped 
things.

On examination, a slight palpable deformity over the fifth 
metacarpal shaft was noted as was severe pain at the 
metacarpohamate joint at the base of the fifth metacarpal and 
also in the region of the metacarpal capitellum joint at the 
junction of the metacarpals in the wrist.  This area was very 
painful to palpation.  Stressing these joints was extremely 
painful.  Grip strength was only 22 kilos on the right hand 
and 44 kilos on the left hand.  Consistently for three or 
four times it was always approximately 20 kilos on the right 
hand and 40 to 44 kilos on the left hand.  It also was noted 
that the veteran had pain in the previously-described area 
when he gripped the Jamar device.  X-rays showed a well-
healed, well-aligned fifth metacarpal shaft fracture, but 
also degenerative arthritis in the joints between the hamate 
and the capitellum in metacarpals 5, 4, and 3 with 
irregularly and sclerosis of the joints.  None of the other 
wrist joints showed any pathology.

Diagnosis of the examiner was that the metacarpocarpal joints 
also were injured when the fifth metacarpal was fractured in 
service and that these joints had deteriorated over the 
years.  This accounted for the pain in that area on physical 
examination and the loss of grip strength.  This condition 
was not related to the veteran's ankylosing spondylitis, and 
was a direct result of the hand injury sustained in service.  
It was noted the veteran had lost about half his grip 
strength in the right hand.  The injury to the fifth 
metacarpal had resulted in some pain in the joints and loss 
of grip strength, but had not really limited any motion in 
the hand or limited motion in any other joints.  The veteran 
had full range of motion of all his fingers and wrist and the 
condition was manifested purely by pain and weakness in grip.  
When the veteran gripped with his right hand, the affected 
joints underwent an axial load which caused pain.  It was 
noted as a known fact that fifth metacarpal hammer joint 
trauma is manifested mostly by pain on gripping.

A December 2004 VA outpatient medical record states the 
veteran had no complaints for peripheral joint pain, except 
for his right hand and wrist which had aggravated him for 
many years after a crush injury.  Joints were negative for 
any sinovitis.  He did have deformity at the right wrist.  

A February 2005 VA outpatient medical record reflects the 
veteran's examination.  It was noted minimal changes on wrist 
and finger x-rays were consistent with degenerative 
arthritis.  His right wrist and hand pain were assessed as 
mostly due to musculoskeletal causes and improved with 
physical therapy.  Pain control was noted as better with a 
new rheumatologic drug.  

In November 2005 information from the Social Security 
Administration (SSA) disclosed that the veteran received 
disability for ankylosing spondylitis and other inflammatory 
spondylopathies beginning in September 2001.



II.  Legal Analysis

A.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) (West 2002 & Supp. 2005) became law.  
Regulations implementing the VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and implementing regulations apply to the case at hand, 
and the requirements therein appear to have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Specifically, the RO has obtained records 
of treatment reported by the veteran addressing his claim.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board also is satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in two letters issued in January 2003, and letters 
issued by the AMC in November 2004 and October 2005.  By 
these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In these 
letters, the veteran also was advised to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
or her possession that pertains to a claim.  

Here, the noted January 2003 "duty to assist" letters were 
issued before the appealed rating decision, but those letters 
standing alone provided inadequate notice of what information 
the veteran needed to provide to prevail on his increased 
rating claim.  However, in the interim after the Board's 
remand, all necessary steps were taken to both notify the 
veteran of the evidence needed to substantiate his claim and 
assist him in developing relevant evidence.  All VA notices 
must be read in the context of prior, relatively 
contemporaneous communications to the appellant.  See 
Mayfield, supra.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess and 
Hartman v. Nicholson, which held that the VCAA requires the 
VA to provide the claimant with notice of missing information 
and evidence that will assist in substantiating all the 
elements of the claim.  Dingess and Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  In the Mayfield case, the Court 
addressed the meaning of prejudicial error in the context of 
the VCAA duty-to-notify.  Mayfield, supra.  Here, the Board 
finds no possibility of prejudicial error to the veteran in 
spite of the inadequacy of the January 2003 "duty to 
assist" letters.  As explained below, evidence in the record 
demonstrates the veteran is not entitled to a further 
increased rating for residuals of injury to his right hand 
with fracture of the fifth metacarpal.  Therefore, any lack 
of notice by the VA to the veteran as now required by Dingess 
and Hartman constitutes harmless error in this case.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


B.  Discussion 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2005) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected disability, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Where entitlement to 
compensation already has been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry also must be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excrusion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability and to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and /or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing also are related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board notes, however, that the Court has held that §  
4.40 does not require a separate rating for pain but rather 
provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The preponderance of the objective and competent medical 
evidence supports the current rating for the veteran's 
service-connected residuals of injury to the right hand with 
fracture of the fifth metacarpal.  The veteran's disorder now 
is evaluated at 10 percent disabling pursuant to DC 5010 
(2005).  Pursuant to DC 5010, when substantiated by X-rays 
traumatic arthritis is rated as degenerative arthritis.  
Degenerative arthritis (DC 5003) is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  Limitation of motion must 
be confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, a 20 percent rating is warranted with 
x-ray evidence of involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations.  A 10 percent rating is 
warranted with x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups.  

In this case, applying the rating criteria above to the 
evidence on file, the Board finds that the veteran's 
condition most closely approximates the criteria for a rating 
of 10 percent, the current rating.  Results of the November 
2004 VA examination, the last on file and done at the request 
of the Board's remand, demonstrate x-ray evidence of 
arthritis in the joints between the hamate and the capitellum 
in metacarpals 5, 4, and 3 along with sclerosis of the joints 
in these digits of the veteran's right hand.  Further, the 
loss of approximately one-half of the veteran's grip ability 
in his right hand was measured.  Medical evidence in the 
record also reflects the veteran's frequent complaints of 
pain related to the condition of his right hand since before 
he filed the instant claim.  The results of the November 2004 
VA examination are not coterminous with the February 2003 
examination which, for example, showed no significant 
arthritic changes on x-ray and did measure some limitation of 
motion.  However, the Board notes the 2003 VA examiner did 
not have access to the claims file and the 2004 VA exam was 
later in time and more thorough, in that it lead to a 
recharacterization of the veteran's service-connected 
disorder.  Further, a February 2005 VA medical record noted 
findings consistent with the 2004 exam and degenerative 
arthritis in the right wrist and fingers.

The veteran's service-connected disorder previously had been 
rated under DC 5227 and DC 5230.  Under these provisions, 
limitation of motion, and favorable or unfavorable ankylosis 
of the fifth finger of the dominant hand is considered 
noncompensably disabling.  38 C.F.R. § 4.71a, DC 5227, 5230 
(2005).  As has been noted, there is no limitation of motion 
of the fingers demonstrated.  As such, these provisions do 
not provide a basis for a higher rating.

Other diagnostic codes contain notes that require 
consideration whether evaluation as amputation is warranted 
and whether an additional evaluation is warranted for 
resulting limitation of motion of other digits or 
interference with the overall function of the hand.  In this 
case, there is no evidence that the veteran's right hand or 
little finger is so painful or non-functional that it should 
be equated to amputation which, in any event, is 
noncompensable.

X-ray evidence discloses the veteran has arthritis in joints 
in three digits of his right hand.  As noted above, in the 
absence of limitation of motion a 10 percent rating is 
warranted with x-ray evidence of the involvement of two or 
more minor joint groups.  A higher or 20 percent rating is 
not available here because there is no evidence of occasional 
incapacitating exacerbations.

The Board also has considered other potentially applicable 
rating criteria in 38 C.F.R. Part 4, particularly other 
diagnostic codes in 38 C.F.R. § 4.71a consistent with 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It does not 
find that any other diagnostic code or other Part 4 
provisions are more loosely analogous to the disability at 
issue, or which would permit a higher schedular rating.

The preponderance of the objective and competent medical 
evidence supports the current rating for the veteran's 
residuals of a right hand injury.  Moreover, the evidence is 
not so evenly balanced as to allow for the application of 
reasonable doubt.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.102 (2005).

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
residuals of injury to his right hand are contemplated in the 
10 percent rating currently assigned.  There is no indication 
that pain, due to disability of the right hand or the right 
fifth metacarpal, causes functional loss greater than that 
contemplated by the 10 percent evaluation now assigned.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.  


ORDER

A schedular rating in excess of 10 percent for residuals of 
injury to the right hand with fracture of the fifth 
metacarpal is denied.

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


